Citation Nr: 0517347	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  01-02 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of fractures of the left tibia and fibula with 
chondromalacia of the left patella, evaluated as 10 percent 
disabling prior to September 17, 2003, and 20 percent on and 
after September 17, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from September 1980 to May 
1992.  He also had almost 5 months of prior active duty, as 
well as periods of active duty from September 2001 to 
December 2002 and from March 2003 to June 2003.  Thereafter, 
the veteran had active duty for training (ADT) from May 10, 
2004, to May 21, 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Winston-Salem, North Carolina Regional Office (RO) that 
denied entitlement to an increased (greater than 10 percent) 
rating for post-operative residuals of fractures of the left 
tibia and fibula with chondromalacia of the left patella.  In 
August 2000, the RO assigned a temporary total evaluation for 
the veteran's left knee disability from February 8, 2000, 
until August 8, 2000.  Thereafter, a 10 percent rating was 
restored effective August 9, 2000.  The veteran then 
continued his appeal.

This case was before the Board in June 2003 when it was 
remanded for additional development.  

In February 2004, the RO granted an increased rating of 20 
percent for post-operative residuals of fractures of the left 
tibia and fibula with chondromalacia of the left patella from 
September 17, 2003.  The veteran then continued his appeal.


FINDINGS OF FACT

1.  Prior to September 17, 2003, the service-connected left 
knee disability did not more nearly approximate moderate than 
slight; it was not productive of subluxation, instability, 
locking, limitation of flexion to less than 60 degrees, or 
any limitation of extension. 




2.  For the period beginning September 17, 2003, the service-
connected left knee disability has not more nearly 
approximate marked than moderate; it has not resulted in 
subluxation, instability, locking, limitation of flexion to 
less than 60 degrees, or any limitation of extension. 


CONCLUSIONS OF LAW

1.  Prior to September 17, 2003, entitlement to a rating 
greater than 10 percent for post-operative residuals of 
fractures of the left tibia and fibula with chondromalacia of 
the left patella is not established.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 
5257, 5258, 5259, 5260, 5261, 5262 (2004).  

2.  On and after September 17, 2003, entitlement to a rating 
greater than 20 percent for post-operative residuals of 
fractures of the left tibia and fibula with chondromalacia of 
the left patella is not established.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 
5257, 5258, 5259, 5260, 5261, 5262 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The provisions of 
the VCAA and the implementing regulations are applicable to 
the issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his or her possession.

With regard to the veteran's claim for an increased rating, 
the Board notes that a substantially complete claim was 
received and initially adjudicated prior to the enactment of 
the VCAA.  

The Board also notes that the U.S. Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120. 

In the case at hand, the veteran was provided the notice 
required under the VCAA and the implementing regulations by 
letter dated in June 2003.  He was given ample time to 
respond.  Thereafter, the RO readjudicated the veteran's 
claim in February and October 2004.  Furthermore, in this 
case, there is no indication or reason to believe that the 
RO's decision would have been different had the claim not 
been adjudicated before the RO provided the notice required 
by the VCAA and the implementing regulations.  Therefore, the 
Board believes that the RO properly processed the claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations and that any procedural 
error by the RO was not prejudicial to the veteran. 

Moreover, with respect to the issue decided herein, all 
pertinent, available evidence has been obtained.  In 
addition, the veteran underwent appropriate examinations, 
most recently in September 2003.  Therefore, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations 

Accordingly, the Board will address the merits of the claim.  

Factual Background

By rating decision dated in December 1997, the veteran was 
awarded service connection for chondromalacia of the left 
patella.  A 10 percent evaluation was assigned for the 
disability.

Private treatment records dated in August 1999 note that the 
veteran was seen after falling on his left knee.  The veteran 
reported that he had no previous knee injury.  He complained 
of pain with weight bearing.  Upon examination, the veteran's 
knee was tender along the medial joint.  Minimal effusion was 
noted.  There was full range of motion.  There was no 
instability.  Anterior drawer and Lachman's signs were 
negative.  The impression was avulsion fracture of the medial 
femur.  Later that month, the veteran was seen at the VA 
acute care clinic.  He reported that his private physician 
had diagnosed an avulsion fracture of the left knee.  The 
veteran was referred to the VA orthopedic clinic.

In September 1999, the veteran submitted a claim for an 
increased rating.  He reported that, in August 1999, his knee 
gave out, causing him to fall.

A September 1999 private treatment record notes that the 
veteran was seen with complaints of pain and instability in 
his left knee.  The veteran reported that he had been 
standing; upon rotation to his left side, he felt a pop in 
his left knee.  Examination of the left knee revealed obvious 
effusion.  The veteran was using a cane.  He could put his 
leg on the floor; however, this was painful.  He could bend 
his knee minimally.  But could not extend it.  There was a 
great deal of pain over the medial joint line.  McMurray's 
and Lachman's tests were positive.  Posterior instability was 
good; there was no varus or valgus instability.  

A September 1999 VA X-ray report notes an impression of prior 
intramedullary rod, otherwise normal.  A September 1999 VA 
MRI report notes an impression of: ACL tear with complex 
medial meniscus tear and medial collateral ligament sprain 
with meniscal capsular separation; extensive associated 
contusions with osteochondral injury with fracture involving 
the lateral femoral condyle; and query abnormal patellae 
tracking.

VA outpatient treatment records dated in October 1999 note 
the veteran's complaints of left knee pain.  He indicated 
that he wore a brace on his left knee.  The veteran underwent 
physical therapy for strength training.

In October 1999, the veteran underwent a VA contract 
evaluation by QTC services.  The veteran complained of left 
knee pain and swelling with popping and locking.  He 
complained that it was hard for him to sit at work because of 
left knee pain.  He stated that he was able to walk for 30 
minutes and stand for 10 minutes.  He indicated that his knee 
last gave way two months ago.  He reported that he owned 
rental properties and worked as an actor.  Upon examination, 
flexion of the left knee was to 135 degrees and extension was 
to 0 degrees without tenderness.  McMurray's sign was 
positive with varus stress.  Drawer sign was positive with 7 
mm of anterior posterior play in the knee joint.  There was 
no joint thickening.  A bony callus was noted in the left 
tibia.  X-rays revealed old healed fractures in the distal 
third of the tibia and in the distal fibular metaphysis and 
evidence of a previous intramedullary rod within the tibia.  
The diagnoses included status post-open reduction internal 
fixation of the left tibia and fibula fracture without 
residual pain and X-ray evidence of good healing.  The 
examiner noted that the veteran had much more than 
patellofemoral syndrome; he had torn anterior cruciate 
ligament, loose body and torn meniscus as noted in a 1997 MRI 
report.

In a statement received by the RO in January 2000, the 
veteran stated that his knee was unstable.  He indicated that 
his knee gave way, causing him to fall.  He also complained 
of a constant, sharp pain in his knee.  In addition, the 
veteran indicated that he wore a knee brace all day.

VA treatment records note that the veteran underwent ACL 
repair on his left knee in February 2000.  Ten days after the 
surgery, the veteran reported doing construction work and 
carrying sheet rock.  He reported feeling strong and 
indicated that his knee felt great.  It was recommended that 
the veteran be scheduled for physical therapy.

In August 2000, the RO assigned a temporary total evaluation 
for the veteran's left knee disability from February 8, 2000, 
until August 8, 2000.  Thereafter, a 10 percent rating was 
restored effective August 9, 2000.

An October 2000 VA outpatient treatment record notes the 
veteran's complaints of left knee pain.  Examination revealed 
full range of motion, stable ligaments, and moderate effusion 
of the left knee.  The patella tracked well.  

In November 2000, the veteran underwent a VA contract 
evaluation by QTC services.  The veteran reported that his 
left knee gave way intermittently; specifically, the knee 
gave way three times in the past year.  The veteran also 
complained of left knee pain with associated stiffness, 
swelling, weakness, recurrent subluxation, inflammation, 
instability, fatigue and lack of endurance.  He denied any 
subluxation or giving way with jogging or walking.  
Examination revealed full range of motion in the left knee.  
There was mild peripatellar tenderness with clicking and 
grinding sounds on the surface of the patella.  There was no 
locking noted at terminal flexion or extension, but there was 
mild discomfort.  There was no evidence of tenderness, heat, 
redness, swelling, effusion, drainage, instability, or 
weakness.  Drawer sign and McMurray's test were negative.  
Gait was normal without the use of any ambulatory aids.  The 
veteran was able to squat, heel and toe walk, and tandem walk 
without any difficulty.  X-rays revealed mild post-traumatic 
or degenerative arthritic changes in the left knee and mild 
posterior bowing of the distal tibia status post-fracture.  
The examiner stated that the left tibia and fibula fractures 
were not causing the veteran any problems, pain, or 
tenderness to palpation.  There were slight swelling and 
deformity noted at the fracture site.  Regarding the left 
knee, there had been good recovery following reconstructive 
surgery.  The veteran was able to run and jog three miles on 
alternate days, six days a week, without any difficulty.  The 
veteran did report that he had to slow down with some 
activities because of his left knee disability.  He indicated 
that he worked part-time as a actor, and was concerned that 
he might lose work because of his left knee problems.

In July 2001, the veteran underwent a VA contract evaluation 
by QTC services.  The veteran reported occasional instability 
of his left knee.  He also described flare-ups of swelling 
and pain after heavier weight training and running several 
days a week.  The veteran reported that his left knee 
disability, along with a right knee disability, impaired his 
ability to work as an actor and a stuntman.  He further 
reported that he was still a member of the Army Reserves.  
Examination of the left knee revealed range of motion from 0 
degrees of extension to 140 degrees of flexion.  There was 
pain with range of motion.  There was no evidence of heat, 
redness, swelling, effusion, drainage, abnormal movement, 
instability, fatigue, lack of endurance, incoordination, or 
weakness.  Drawer test was within normal limits.  McMurray's 
test was positive.  Gait was normal.  The examiner stated:

As for the effects of this condition upon 
[the veteran's] occupation and activity, 
I really have difficulty finding any 
limitations on this man, except for 
extremes of activity that might be 
required for some of his stunt 
performances.  I do not feel that there 
is any significant restriction upon daily 
activity other than a slight discomfort 
of his left knee and the aggravation of 
having the knee pop and crack.

Service personnel records note that the veteran was called up 
for active duty from September 2001 to December 2002 and 
again from March 2003 to June 2003. 

In September 2003, the veteran underwent a VA contract 
evaluation by QTC services.  The veteran complained of 
intermittent locking pain in the left knee, stiffness and 
occasional swelling.  He described flare-ups occurring almost 
daily and lasting from 30 minutes to three weeks.  He 
reported problems climbing stairs and ladders.  He indicated 
hat he occasionally had to wear a brace on his left knee.  
The veteran reported that he was still employed as a property 
manager and as an actor.  Upon examination, there was no sign 
of abnormal weightbearing.  Gait was normal; the veteran used 
no assistive device for ambulation.  The left tibia and 
fibula were normal, except for prominence at the anterior 
aspect of the lower third of the left leg where the healing 
of the tibia took place.  There was a distinct, bony, hard 
bulge in that area that was nontender.  The examiner noted 
that there was no limitation of range of motion, heat, 
redness, swelling, or effusion of the left ankle.  
Examination of the left knee revealed no evidence of heat, 
redness, or effusion.  Range of motion was from 0 degrees of 
extension to 120 degrees of flexion; the veteran reported 
pain at 120 degrees of flexion and he did not allow movement 
beyond that point.  The examiner noted that the veteran's 
left knee was not additionally limited by fatigue, weakness, 
lack of endurance, or incoordination.  Drawer and McMurray's 
tests were within normal limits.  Crepitus was noted in the 
left knee.  There was no subluxation noted on examination.  
X-rays revealed: mild narrowing of the medial joint 
compartment of the left knee; osteopenia of the left knee; 
and residual lucency through the fracture line of the left 
tibia raising the possibility of partial fibrous and bony 
union of the tibial fracture.  The diagnoses included 
residuals of fracture of the left tibia and fibula, traumatic 
arthritis of the left knee, and chondromalacia of the left 
knee.  The examiner characterized the veteran's service-
connected disability as "moderate, not severe."  He noted 
that the veteran was still eligible for recall to active 
duty.  He also noted that the veteran had difficulty 
squatting and bending, as well as lifting significant weight, 
because of his service-connected disability.

Service personnel records note that the veteran had ADT from 
May 10, 2004, to May 21, 2004.

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5262, malunion of the tibia and fibula with slight knee or 
ankle disability warrants a 10 percent evaluation.  A 20 
percent evaluation is warranted if the knee or ankle 
disability is moderate, and a 30 percent evaluation is 
warranted if the knee or ankle disability is marked.  
Nonunion of the tibia and fibula with loose motion, requiring 
a brace, warrants a 40 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5262 (2004).

The rating schedule also provides for a 10 percent rating for 
slight recurrent subluxation or lateral instability, a 20 
percent rating for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004). 

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants 
a 10 percent rating, flexion limited to 30 degrees warrants a 
20 percent rating, and flexion limited to 15 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2004).  Moreover, extension limited to 5 degrees warrants a 
noncompensable rating, extension limited to 10 degrees 
warrants a 10 percent rating, extension limited to 15 degrees 
warrants a 20 percent rating, extension limited to 20 degrees 
warrants a 30 percent rating, extension limited to 30 degrees 
warrants a 40 percent rating, and extension limited to 45 
degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2004).  

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

The evaluation of the same disability under various diagnoses  
is to be avoided.  38 C.F.R. § 4.14 (2004).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel also recently held that separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of he leg), may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004 (September 
17, 2004).  

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Based on a review of the evidence of record, the Board 
concludes that the veteran is not entitled to an increased 
rating for his service-connected left knee disability.  

The evidence of record does not show that a rating greater 
than 10 percent is warranted for the veteran's service-
connected left knee disability for the period prior to 
September 17, 2003 (with the exception of the period from 
February 8, 2000, until August 8, 2000, when the veteran was 
in receipt of a temporary total evaluation).

For the period prior to September 17, 2003, there is no 
objective evidence of locking of the knee with pain and 
effusion so a higher evaluation is not warranted under 
Diagnostic Code 5258. 

In addition, while the veteran complained of pain, swelling 
and instability, no objective evidence of instability was 
found on examination in August 1999, October 2000, November 
2000 or July 2001.  Accordingly, for the period prior to 
September 17, 2003, the veteran's service-connected left knee 
disability does not warrant a separate compensable evaluation 
under Diagnostic Code 5257.

Furthermore, the evidence for the period prior to September 
17, 2003, does not show that the veteran had malunion of the 
tibia and fibula with any ankle impairment or with impairment 
of the knee that more nearly approximates moderate than 
slight.  In July 1002, a VA examiner opined that there was 
not any significant restriction upon the veteran's daily 
activity other than slight discomfort of the left knee and 
the aggravation of having the left knee pop and crack.  Thus, 
a rating greater than 10 percent is not warranted under 
Diagnostic Code 5262.

Likewise, the medical evidence for the period prior to 
September 17, 2003, shows that the veteran demonstrated full 
(0 degrees) extension and full or nearly full (135-140 
degrees) flexion of his left knee.  In November 2000, a VA 
examiner reported that there was no evidence of weakness or 
locking.  In July 2001, a VA examiner reported that there was 
no evidence of fatigue, lack of endurance, incoordination, or 
weakness.  There was no evidence of ankylosis.  Therefore, an 
evaluation greater than 10 percent is not warranted under 
Diagnostic Code 5260 and a separate compensable evaluation is 
not warranted under Diagnostic Code 5261.

Consequently, the Board has concluded that more than a 10 
percent rating is not warranted for the veteran's service-
connected left knee disability prior to September 17, 2003. 

In addition, the evidence of record does not show that a 
rating greater than 20 percent is warranted for the veteran's 
service-connected left knee disability during the period 
beginning September 17, 2003.

Specifically, a September 2003 VA examination report notes 
the veteran's complaints of intermittent locking pain, 
occasional swelling and stiffness, there was no objective 
evidence of instability or subluxation on examination.  
Accordingly, for the period beginning September 17, 2003, the 
veteran's service-connected left knee disability does not 
warrant a separate compensable evaluation under Diagnostic 
Code 5257.

Furthermore, the September 2003 VA examination report does 
not show that the veteran had malunion of the tibia and 
fibula with any ankle impairment or with knee impairment that 
more nearly approximates marked than moderate.  The VA 
examiner characterized the veteran's left knee disability as 
"moderate, not severe."  Thus, a rating greater than 20 
percent is not warranted under Diagnostic Code 5262.

Likewise, the September 2003 VA examination report shows that 
the veteran demonstrated extension to 0 degrees and flexion 
to 120 degrees, at which point he was limited by pain.  The 
September 2003 VA examiner reported that the veteran's left 
knee was not additionally limited by fatigue, weakness, lack 
of endurance, or incoordination.  Therefore, an evaluation 
greater than 20 percent is not warranted under Diagnostic 
Code 5260 and a separate compensable evaluation is not 
warranted under Diagnostic Code 5261.

Consequently, the Board has concluded that more than a 20 
percent rating is not warranted for the veteran's service-
connected left knee disability on or after September 17, 
2003. 

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluations are inadequate to evaluate the average 
industrial impairment due to the disability at issue.  The 
veteran has not required frequent hospitalization for his 
left knee disability and the manifestations of this 
disability are those contemplated by the schedular criteria.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to an increased rating for post-operative 
residuals of fractures of the left tibia and fibula with 
chondromalacia of the left patella, evaluated as 10 percent 
disabling prior to September 17, 2003, and 20 percent on and 
after September 17, 2003, is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


